Citation Nr: 1041922	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  08-22 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a rating in excess of 40 percent for rheumatoid 
arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from May 1960 to May 1964 and 
from May 1972 to June 1988.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Board notes that the Veteran filed a claim for total 
disability based on individual unemployability in March 2009.  A 
January 2010 rating decision denied the Veteran's claim and it 
does not appear that the Veteran has yet appealed this decision.


FINDING OF FACT

The Veteran's rheumatoid arthritis is active and productive of 
severely incapacitating exacerbations occurring 4 or more times a 
year.


CONCLUSION OF LAW

The criteria for a rating of 60 percent for rheumatoid arthritis 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5002 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice pertaining 
to the effective-date element of his claim.  At the hearing 
before the undersigned, the Veteran testified that he was only 
seeking a 60 percent rating for his rheumatoid arthritis.  As 
explained below, the Board has determined that the evidence 
currently of record is sufficient to substantiate his entitlement 
to the complete benefit sought on appeal.  Therefore, no further 
development is required under 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2010) or 38 C.F.R. § 3.159 (2010).

Legal Criteria

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2010).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during active service and 
their residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (2010).  

A 40 percent rating for rheumatoid arthritis as an active process 
is warranted for symptom combinations productive of definite 
impairment of health objectively supported by examination 
findings or for incapacitating exacerbations occurring three or 
more times a year.  For the next-higher rating of 60 percent, the 
evidence must demonstrate less than the criteria for a 100 
percent rating, but must show weight loss and anemia productive 
of severe impairment of health or severely incapacitating 
exacerbations occurring 4 or more times a year or lesser number 
over prolonged periods.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary. The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary. When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim. Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.


Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2010) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition of 
remote clinical histories and findings pertaining to this 
disability.  In this regard the Board notes that where 
entitlement to compensation has already been established and an 
increase in the disability is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

The RO granted service connection for rheumatoid arthritis and 
assigned a 40 percent evaluation, effective June 30, 1998.  In 
October 2006, the Veteran submitted his current claim for an 
increased rating for his rheumatoid arthritis.  

During his hearing before the undersigned in March 2010, the 
Veteran testified that he had 2-3 incapacitating episodes of 
rheumatoid arthritis per week and that he had been prescribed 
prednisone for incapacitating episodes.  He also testified that 
he had been treated with strong IV medications including 
rituximab which he was unable to continue due to an allergic 
reaction.  The Veteran and his wife both stated that the Veteran 
had difficulties with daily activities of living, especially 
during flare-ups, including getting dressed, putting on 
deodorant, combing hair, and putting on shoes.  The Veteran's VA 
and private treatment records corroborate his testimony, showing 
frequent treatment for exacerbations of rheumatoid arthritis, IV 
treatment, and treatment with prednisone.  The Veteran's 
treatment records also indicated the Veteran's difficulties with 
his activities of daily living.

Similarly, a March 2009 letter from M.C.H., M.D., supports the 
Veteran's claim.  It notes that the Veteran was a long-time 
patient and had a history of severe and progressive rheumatoid 
arthritis with frequent recurrences of disabling pain, 
particularly in the hands, elbows, knees, and hips.  He also had 
accompanying limited mobility of all joints, generally and during 
flare-ups.  The physician opined that the Veteran was 
unemployable due to his past history of recurrent disabling 
rheumatoid arthritis as well as his other conditions.

In sum, following a review of all of the pertinent evidence of 
record, the Board is satisfied that the Veteran's rheumatoid 
arthritis has been productive of severely incapacitating 
exacerbations occurring 4 or more times a year throughout the 
period of this claim.  Therefore, the Veteran is entitled to a 60 
percent rating, as contended, throughout the period of the claim.


ORDER

Entitlement to a rating of 60 percent for rheumatoid arthritis is 
granted throughout the period of this claim, subject to the 
criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


